Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 12/28/2021.

Status of Claims
3.        Claims 2-14 are pending in this application.
           Claims 2, 3, and 8 are currently amended.
Claim 2 is currently canceled.

Examiner’s Statement of Reasons for Allowance
4.         Claims 2-14 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 2:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a display device including a display area; an operation device that includes a touch panel provided on the display device and accepts an instruction from a user; a storage device that stores a plurality of respective combinations of setting values set in jobs previously executed in relation to each of a plurality of predetermined functions; and a control device that includes a processor and functions as a controller through the processor executing the control program, wherein the controller allows the display device to display at least one of a plurality of respective first images representing the plurality of functions in a predetermined first region of the display area and display, in a predetermined second region of the display area different from the first region, at least one of respective second images showing the plurality of combinations of setting values stored in the storage device, and upon acceptance of a touch gesture on one of the at least one second image through the touch panel, the controller executes, in accordance with the combination of setting values shown by the second image on which the touch gesture has been made, a job related to the function associated with the second image, wherein when accepting the touch gesture on the second image through the touch panel, the controller allows the display device to display a setting screen for use in configuring settings of the function associated with the second image on which the touch gesture has been made, in a state where the setting screen reflects the combination of setting values shown by the second image, and when accepting an instruction to execute a job through the operation device while the setting screen is displayed, the controller executes the job related to the function associated with the second image, in accordance with the combination of setting values shown by the second image.” along with all the other limitations as required by independent claim 1.

Regarding Claim 3:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
a display device including a display area; an operation device that includes a touch panel provided on the display device and accepts an instruction from a user; a storage device that stores a plurality of respective combinations of setting values set in jobs previously executed in relation to each of a plurality of predetermined functions; and a control device that includes a processor and functions as a controller through the processor executing the control program, wherein the controller allows the display device to display at least one of a plurality of respective first images representing the plurality of functions in a predetermined first region of the display area and display, in a predetermined second region of the display area different from the first region, at least one of respective second images showing the plurality of combinations of setting values stored in the storage device, and upon acceptance of a touch gesture on one of the at least one second image through the touch panel, the controller executes, in accordance with the combination of setting values shown by the second image on which the touch gesture has been made, a job related to the function associated with the second image, wherein the storage device further stores a plurality of sizes of the second images, each size in association with one of sizes of the first images, the controller allows the display device to display the at least one first image in a predetermined first size in the first region and display, in the second region, the at least one second image in the size of the second images stored in the storage device in association with the first size, and upon acceptance of a specification instruction to specify as the size of the first images a second size different from the first size through the touch panel, the controller allows the display device to display the at least one first image in the specified second size in the first region and display, in the second region, the at least one second image in the size of the second images stored in the storage device in association with the second size.” along with all the other limitations as required by independent claim 3.

Regarding Claim 8:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a display device including a display area; an operation device that includes a touch panel provided on the display device and accepts an instruction from a user; a storage device that stores a plurality of respective combinations of setting values set in jobs previously executed in relation to each of a plurality of predetermined functions; and a control device that includes a processor and functions as a controller through the processor executing the control program, wherein the controller allows the display device to display at least one of a plurality of respective first images representing the plurality of functions in a predetermined first region of the display area and display, in a predetermined second region of the display area different from the first region, at least one of respective second images showing the plurality of combinations of setting values stored in the storage device, and upon acceptance of a touch gesture on one of the at least one second image through the touch panel, the controller executes, in accordance with the combination of setting values shown by the second image on which the touch gesture has been made, a job related to the function associated with the second image, wherein the controller allows the display device to display, among the plurality of first images, a predetermined number of first images in the first region, the controller allows the display device to display the first region and the second region at a predetermined size ratio, and when accepting an instruction to specify a size ratio different from the predetermined size ratio as the size ratio between the first region and the second region through the touch panel, the controller allows the display device to display the first region and the second region at the specified different size ratio.” along with all the other limitations as required by independent claim 8.

7.       It follows that claims 4-7, and 9-14 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
            Shogaki (US 2019/0379799) discloses an image processing apparatus which is capable of preventing the ease of operation for a user relating to history buttons from being decreased. In response to execution of a function selected by the user, a history button for calling job setting information used by the function is displayed on a display unit. Information related to the job setting information is displayed in a display area constituting the history button. A display size of the display unit is obtained, and the amount of information to be displayed in the display area constituting the history button is controlled based on the obtained display size of the display unit.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677